Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s argument page 11, filed June 23, 2020, with respect to 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Agrawala et al. (PGPub 2005/0055568), Lin et al. (PGPub 2018/0025616), and Altman (PGPub 2016/0154089) is considered the closest prior art.
Agrawala discloses an intruder detection system using detection of RSSI.
Lin discloses increasing the sensitivity of intrusion sensors when an intruder has gained entry.
Altman discloses refreshing a baseline for sensors when the environment changes.
Agrawala, Lin, Altman does not disclose refresh the set of baseline monitoring measurements for the secure computer device, the refresh based on including at least one signal strength value from a time after receiving the indication that the person has gained entry to the area outside the secure computer room.
Therefore the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/K.L/Examiner, Art Unit 2683               

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683